DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 1 was amended by Applicant in the reply field 9/25/2020.  Claim 9 was canceled.  Claims 1-8 and 10-20 are pending.
Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as obvious over Zheng et al (US 2013/00336864).

Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks on Pages 9-10 that Table 3 of Zheng shows that the BET Surface Area of Zheng’s mixed oxide is lower than 75 m2/g after having been calcined at a temperature of 950°C.  First, it is noted that the claim language is to where “after having been calcined at a temperature of 950°C for 4 hours” … “the BET specific surface area of the mixed oxide is at least 75 m2/g”.  The argument is unpersuasive because Applicant cites where Zheng describes his mixed oxide after high temperature aging under hydrothermal conditions at 950°C for 12 hours (i.e. where Table 3 shows the effects of harsher aging conditions including longer duration and steam.)  Therefore, the Office disagrees with Applicant’s conclusion that Zheng’s mixed oxide has BET surface area lower than 75 m2/g after calcining at 950°C for 4 hours as claimed.  Furthermore, Zheng teaches 
Applicant is also reminded that a lesser burden of proof is required to make out a case of inherency.  Once a reference teaching a product appearing to be substantially identical is made the basis of the rejection and the examiner presents evidence or reasoning to show inherency, the burden of product shifts to the Applicant.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
	In this case, the Office maintains that Zheng discloses a composition that is substantially identical in composition, produced according to the same process and discloses examples where the range for aluminum, ceria, lanthanum, rare earth other than cerium or lanthanum and zirconium are within the claimed ranges.  Zheng also discloses compositions where the BET surface area after harsher treatment of high temperature aging at 1050ׄ°C for 12 hours at hydrothermal conditions is greater than 35 m2/g.  The Office maintains that it would be reasonable from Zheng disclosing an identical or substantially identical composition and structure and which is produced according to an identical process to have the claimed characteristic after calcination.  The rejection is also based on the obviousness of preparing Zheng’s mixed oxide where the surface area is in a range of 80 m2/g as disclosed by Zheng after 12 hours of hydrothermal aging at 1050°C .

Claim Interpretation
	In claim 1:
“characterized in that after having been calcined at a temperature of 1100°C for 5 hours” is interpreted to mean that the properties that follow up to and including “the BET specific surface area of the mixed oxide is at least 35 m2/g” are present if the mixed oxide is calcined at a temperature of 1100°C for 5 hours.
“and in that after having been calcined at a temperature of 950°C for 4 hours” is interpreted to mean that the properties that follow up to and including “the BET specific surface area of the mixed oxide is at least 75 m2/g” are present if the mixed oxide is calcined at a temperature of 950°C for 4 hours alone and not also calcined at a temperature of 1100°C for 5 hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as obvious over Zheng et al (US 2013/00336864).
Regarding Claim 1, Zheng discloses a mixed metal oxide comprising:
(1) a ceria-zirconia-alumina composite wherein the proportions by weight of these elements expressed as oxide equivalent with respect to the total weight of the oxide being: 
Aluminum: 1-30% 
Ceria: 1-50%
Rare earth other than cerium: 10 to 70%,
Zirconium: 10-70% (see [0019], [0038]-[0054]);
(2) the mixed oxide comprising ceria-zirconia solid solution and  the X-ray diagram of the mixed oxide has for the crystalline phase composed of cerium zirconium oxide, only a single peak, the maximum of which is located at 2θ angle of between 28° and 32° (see [0051] and Figure 4-5);
(3) characterized in that after 12 hours of hydrothermal aging at 1050°C,
The surface area is in a range of 24 m2/g to 80 m2/g,
The pore volume developed by the pores having a size between 3 and 100 nm is 35% or more of the cumulative pore volume, and
The cumulative pore volume (total pore volume) is at least 0.75 ml/g (see [0045-0049]).
Zheng also discloses the following examples comprising:
(1) a ceria-zirconia-alumina composite wherein the proportions by weight of these elements expressed as oxide equivalent with respect to the total weight of the oxide being: 
Aluminum:  20% (Example 1-3); 30% (Example 9-10),
Ceria: 25% (Example 1-3 and 9-10),
Lanthanum: 5% (Example 1-3 and 9-10),
Rare earth other than cerium or lanthanum: 0 or 5% (Example 1-3 and 9-10)
Zirconium: 15 (Example 10), 35% (Example 9), 45 (Example 1-2), and 50% (Example 3);
wherein after calcining at 1050°C for 12 hours under hydrothermal conditions
The X-ray diagram of the mixed oxide has for the crystalline phase composed of cerium zirconium oxide, only a single peak, the maximum of which is located at 2θ angle of between 28° and 32° (see Figure 4-5),
The specific surface area BET of the mixed oxide is at least 35.3 m2/g (see Examples 1-3 and 9-10),
The pore volume developed by the pores having a size between 3 and 100 nm is less than or equal to 0.45 ml/g; 
The total pore volume is at least 0.88 ml/g or greater (see Examples 1-3).
Regarding the disclosure of characteristics after having been calcined at a temperature of 1100°C for 5 hours and after having been calcined at a temperature of 950°C for 4 hours, Zheng discloses mixed oxide compositions that are identical in chemical composition to the claimed invention.  Zheng also discloses a mixed oxide composition that is produced according to the same process comprising introducing acidic aqueous solutions of precursors in which an aluminium hydrate is dispersed into a basic aqueous solution to form a precipitate, adding a texturing agent, recovering the solid, washing, drying and calcining at a temperature greater than 600°C to result in a mixed oxide.  In view of the above Zheng discloses a product that is identical or substantially identical to the claimed invention in composition and structure.  Furthermore, the claimed characteristics relate to the mixed oxide physical characteristics after calcination.  Even though the conditions differ Zheng’s mixed oxide is subjected to temperature that is close to the claimed temperatures and a longer duration of treatment and retains substantially identical structure in the amount of crystalline phase, BET surface area, pore volume less than or equal to 100 nm, and total pore volume.  One of ordinary skill in the art would therefore reasonably conclude that the claimed characteristics would necessarily follow after calcination at the claimed conditions since Zheng’s mixed oxides are identical in composition and are produced according to an identical process and especially since Zheng’s mixed oxides have characteristics after a similar heat treatment process.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mixed oxide as disclosed by Zheng where the concentration of alumina, ceria, zirconia, and lanthana, the surface area, pore volume of particles less than 100nm and total pore volume are in any range overlapping with the ranges disclosed by Zheng including the claimed ranges and expect to produce a mixed metal oxide suitable for using to prepare catalytic washcoats.
Further regarding the average size of the crystallites of the crystalline phase composed of cerium zirconium oxide is at most 30nm, Zheng discloses a mixed oxide comprising identical composition and almost all of the characteristics to the mixed oxide composition of Claim 1 and which exhibits an identical x-ray diffraction pattern including 2theta angle of between 28° and 32° (compare Zheng, Fig 4-5 to Figure 1 of the present application).  Applicant admits that the average crystallite size is determined by calculations using the Scherrer model from the x-ray diffraction pattern of the peak is located at 2theta angle of between 28° and 32° (see Instant Specification at Page 6, Ln, 30 to Page 7, LN 6).  Therefore, one of ordinary skill would expect that since Zheng has the same x-ray diffraction pattern also has the claimed average crystallite size as the invention of claim 1.
Further regarding the BET surface area after calcining at 950°C for 4 hours, Zheng discloses the mixed oxide where the surface area is 20-80 m2/g after 12 hours of hydrothermal aging at 1050°C (see [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mixed oxide as disclosed by Zheng where the surface area is in any range overlapping with Zheng including 75-80 m2/g and expect to produce a mixed metal oxide suitable for using to prepare catalytic washcoats.  One of ordinary skill in the art would also reasonably expect that a mixed oxide having surface area of 75-80 m2/g after 12 hours of hydrothermal aging at 1050°C would have surface area greater than 75 m2/g after calcining at 950°C for 4 hours.
Regarding Claim 2, Zheng discloses the mixed oxide with 30% aluminum, 25% cerium, 5% lanthanum, 5% yttrium, and 35% zirconium (see Example 9). Regarding the characteristics after calcination, one of ordinary skill in the art would reasonably conclude that the claimed characteristics would necessarily follow after calcination at the claimed conditions since Zheng’s mixed oxides are identical in composition and are produced according to an identical process and especially since Zheng’s mixed oxides have characteristics after a similar heat treatment process.
Regarding Claim 3, Zheng discloses the mixed oxide with 50% aluminum, 25% cerium, 15% zirconium, 5% lanthanum and 5% yttrium (see Example 10). Regarding the characteristics after calcination, one of ordinary skill in the art would reasonably conclude that the claimed characteristics would necessarily follow after calcination at the claimed conditions since Zheng’s mixed oxides are identical in composition and are produced according to an identical process and especially since Zheng’s mixed oxides have characteristics after a similar heat treatment process.
Regarding Claim 4, Zheng further discloses a mixed oxide comprising hafnia (see [0055]).
Regarding Claim 5, since as admitted by Applicant hafnium as an impurity is generally present in combination with zirconium in natural minerals from which zirconium is extracted (see Page 5, Ln 6-7), one of ordinary skill in the art would reasonably expect that hafnium to be present at least in trace amounts in Zheng’s mixed oxide.
Alternatively, Zheng further discloses a mixed oxide comprising hafnia in an amount of 0.01% to 10% (see [0055]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mixed oxide as disclosed by Zheng where the hafnium concentration is in any workable or optimum range overlapping with 0.1 to 10% including the claimed range and expect to produce a mixed metal oxide suitable for forming catalyst washcoats.
Regarding Claim 6, Zheng discloses a mixed oxide where the rare-earth metal other than cerium and lanthanum is yttrium or neodymium (see Examples 1-2 and 9-10).
Regarding Claim 7, Zheng discloses a mixed oxide where the total proportion of zirconium and aluminum expressed in oxide is greater than or equal to 50% (see Examples 1-3 and 9).
Regarding Claim 8, Zheng discloses a mixed oxide comprising identical composition and substantially identical structural characteristics to the mixed oxide composition of Claim 1 and which exhibits an identical x-ray diffraction pattern including 2theta angle of between 28° and 32° (compare Zheng, Fig 4-5 to Figure 1 of the present application).  One of ordinary skill would expect that since Zheng has the same x-ray diffraction pattern also has the same R as the invention of claim 8 since R is determined form x-ray diffraction data.
Regarding Claim 10, one of ordinary skill in the art would recognize that powder bulk density is property dependent on the intrinsic density of the material and the shape and size of the particles.  Here, Zheng’s mixed oxide is identical or substantially identical in composition and structure.  Zheng’s mixed oxide is also produced according to an identical process and has similar particle size (see [0067]).  One of ordinary skill in the art would therefore reasonably expect Zheng’s mixed oxide which is substantially identical would to the present invention would also have the claimed bulk density.
Regarding Claim 11, Zheng discloses the mixed oxide where the average diameter is between 0.1 to 15 µm (see [0067]).
Regarding Claim 12, as applied above, Zheng discloses a mixed oxide which comprises identical or substantially identical chemical composition and structure to the present invention.  Zheng also discloses a mixed oxide which is produced by an identical method and using the same texturing reagent (lauric acid) as the examples of the present invention.  Zheng also discloses a mixed oxide which comprises the same surface area and pore volume characteristics as the present invention.  Therefore, one of ordinary skill in the art would reasonably expect Zheng also has similar pore distribution formed by the process and has in the domain of the pores having a diameter of less than 100 nm, a peak with diameter at the peak Dp of between 10 and 30nm.
Regarding Claim 13, Zheng discloses a method comprising:
(1) introducing an acidic aqueous solutions of precursors in which an colloidal alumina (aluminium hydrate) is dispersed into a stirred beaker with a basic aqueous solution, 
(2) adding lauric acid (i.e. a texturing agent),
(3) recovering the solid by filtration, washing, drying, and 
(4) calcining at a temperature at least 600°C to form the composite of mixed oxides (see [0056] and Example 1).
	Regarding Claim 14, Zheng discloses precursors in the form of nitrates (see Example 1).
	Regarding Claim 15-16, Zheng discloses the mixed oxide mixed with gamma-alumina (see [0066]).
	Regarding Claim 17, Zheng discloses a catalytically active washcoat deposited on the surface of a solid support (see [0064-0066] and Example 13).
	Regarding Claim 18, Zheng discloses a three-way catalyst (i.e. catalytic converter) comprising the washcoat (see [0064]).
	Regarding Claim 19, Zheng discloses a method for making a three-way catalyst (i.e. catalytic converter) comprising the washcoat (see [0064-0066]).
	Regarding Claim 20, Zheng discloses a process for treating exhaust gases from internal combustion engines characterized in that a catalytic converter comprising the washcoat (see [0063] and [0098]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 9, 2021



/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/5/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732